Exhibit 12.1 8/8/2011 THE SOUTHERN COMPANY Computation of ratio of earnings to fixed charges for the five years ended December 31, 2010 and the year to date June 30, 2011 Six Months Ended Year ended December 31, June 30, Thousands of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings Before Income Taxes $ Interest expense, net of amounts capitalized AFUDC - Debt funds Less: Dividends on preferred and preference stock of subsidiaries Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans Interest on interim obligations Amort of debt disc, premium and expense, net Other interest charges Fixed charges as defined Tax deductible preferred dividends Non-tax deductible preferred and preference dividends Ratio of net income before taxes to net income x x x x x x Preferred and preference dividend requirements before income taxes Fixed charges plus preferred and preference dividend requirements $ RATIO OF EARNINGS TO FIXED CHARGES
